


Exhibit 10.15


WINDSTREAM HOLDINGS, INC.
2006 EQUITY INCENTIVE PLAN


2016 PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
Summary of Restricted Stock Unit Award
As of the Date of Grant set forth below, Windstream Holdings, Inc., a Delaware
corporation ("Holdings"), grants to the Grantee named below, in accordance with
the terms of the Windstream 2006 Equity Incentive Plan, as amended and restated
from time to time (the "Plan") and this Restricted Stock Unit Agreement (the
"Agreement"), the contingent right to receive all, a portion or a multiple of
the Target Number of Restricted Stock Units set forth below:    
 
Name of Grantee:
 
 
 
 
 
 
 
 
 
Target Number of Restricted Stock Units:
 
 
 
 
 
 
 
 
 
Date of Grant:
February 9, 2016
 
 
 
 
 
 
 
 
Performance Period:
The period beginning on January 1, 2016 and ending on December 31, 2018.
 
 
 
 
 
 
Vesting Date
March 1, 2019
 
 
 
 
 
 
 

Terms of Agreement
1.    Grant of Restricted Stock Units. Subject to and upon the terms,
conditions, and restrictions set forth in this Agreement and in the Plan,
Holdings hereby grants to the Grantee as of the Date of Grant this
Performance-Based Restricted Stock Unit Award, which represents the contingent
right to receive all, a portion, or a multiple of the Target Number of
Restricted Stock Units (the "Restricted Stock Units") set forth herein. Except
as otherwise provided herein, each Restricted Stock Unit shall represent the
right to receive one Common Share and shall at all times be equal in value to
one Common Share.
2.    Right to Receive Payment.
(a)    In General. The Grantee’s right to receive all, a portion or a multiple
of the Target Number of Restricted Stock Units shall be contingent upon the
extent to which Holdings achieves the performance goal set forth on Appendix A
(the "Performance Goal") for the Performance Period set forth above, as
determined in accordance with the performance matrix (the "Performance Matrix").
After the end of the Performance Period, the Compensation Committee of the Board
of Directors (the "Committee") shall certify in writing the extent to which the
Performance Goal has been achieved and the number of Restricted Stock Units, if
any, earned in accordance with the Performance Matrix. Any such Restricted Stock
Units earned and credited to the Grantee’s account by the Committee hereunder
shall be fully vested, provided that the Grantee remains continuously employed
by Holdings, Windstream Services, LLC (the "Company"), or any other subsidiary
of Holdings through the Vesting Date.
(b)    Certain Terminations. Notwithstanding the provisions of Section 2(a), the
Target Number of Restricted Stock Units covered by this Agreement shall
immediately become vested (without pro-ration and without regard to whether the
Performance Goal has been achieved) if, prior to the Vesting Date, (i) the
Grantee dies or becomes permanently disabled (as determined by the Committee)
while in the employ of Holdings, the Company, or any other subsidiary of
Holdings, or (ii) the Grantee's employment with Holdings, the Company, or any
other subsidiary of Holdings is terminated without Cause (as defined in Section
20), or the Grantee terminates his employment with Holdings, the Company, or any
other subsidiary of Holdings for Good Reason (as defined in Section 20), in
either case within the two year period immediately following a Change in
Control.
(c)    Adjustment of Performance Goal. If the Committee determines that a change
in the business, operations, corporate structure or capital structure of
Holdings, the manner in which it conducts business or other events or
circumstances renders the Performance Goal to be unsuitable, the Committee may
modify the Performance Goal or the level of achievement, in whole or in part, as
the Committee deems appropriate.; provided, however, that no such action may
result in the loss of the otherwise available exemption of the Restricted Stock
Units under Section 162(m) of the Code.




--------------------------------------------------------------------------------




3.    Forfeiture. The Restricted Stock Units (and any right to unpaid Dividend
Equivalents under Section 7 with respect to the Restricted Stock Units) shall be
forfeited automatically without further action or notice in the event the
Grantee ceases to be employed by Holdings, the Company, or any other subsidiary
of Holdings prior to the Vesting Date other than as provided in Section 2(b).
4.    Payment of Restricted Stock Units.
(a)    In General. Except as may be otherwise provided in this Section 4,
Holdings shall deliver to the Grantee (or the Grantee's estate in the event of
death) the Shares underlying the vested Restricted Stock Units within sixty (60)
days after the date that they become vested in accordance with Section 2.
(b)    Special Payment Terms. To the extent that the Grantee's right to receive
payment of the Restricted Stock Units constitutes a "deferral of compensation"
within the meaning of Section 409A of the Code, then notwithstanding Section
4(a), the Shares underlying the Restricted Stock Units that become vested
pursuant to Section 2(a)(ii), if any, shall be subject to the following rules:
(i)    Except as provided in Section 4(b)(ii), the Shares underlying the
Restricted Stock Units that become vested pursuant to Section 2(b) shall be
delivered to the Grantee (or the Grantee's estate in the event of death) within
sixty (60) days after the earlier of (x) the Grantee's "separation from service"
within the meaning of Section 409A of the Code, or (y) the Vesting Date.
(ii)    If the Restricted Stock Units would otherwise become payable as a result
of Section 4(b)(i)(x) but the Grantee is a "specified employee" at that time
within the meaning of Section 409A of the Code (as determined pursuant to
Holdings’ policy for identifying specified employees), then to the extent
required to comply with Section 409A of the Code, payment of the Restricted
Stock Units shall not be made as described in Section 4(b)(i) and (x) in the
case of a separation from service pursuant to Section 2(b)(i) the Shares shall
instead be delivered to the Grantee within sixty (60) days after the first
business day that is more than six months after the date of his or her
separation from service or, if the Grantee dies during such six-month period,
within ninety (90) days after the Grantee's death (such date the "409A
Settlement Date") and (y) in the case of a separation from service pursuant to
Section 2(b)(ii), payment of the Restricted Stock Units shall be made on the
409A Settlement Date in cash (in lieu of payment in Shares) with a value equal
to the number of Shares that otherwise would have been paid multiplied by the
Market Value per Share as of the date of such separation from service, together
with interest from the date of such separation from service until the 409A
Settlement Date at the applicable Federal short-term rate, compounded
semi-annually, in effect under 1274(d) of the Code as of the date of such
separation from service.
(c)    Satisfaction of the Holdings’ Obligations. Holdings’ obligations with
respect to the Restricted Stock Units shall be satisfied in full upon the
delivery of the Shares underlying the Vested Restricted Stock Units or the cash
payment described in Section 4(b)(ii)(y).
5.    Transferability. The Restricted Stock Units or the right to the cash
payment described in Section 4(b)(ii)(y) may not be sold, exchanged, assigned,
transferred, pledged, encumbered or otherwise disposed of by the Grantee, unless
otherwise provided under the Plan. Any purported transfer or encumbrance in
violation of the provisions of this Section 5 shall be void, and the other party
to any such purported transaction shall not obtain any rights to or interest in
such Restricted Stock Units or cash payment right.
6.    No Dividend, Voting or Other Rights. The Grantee shall not possess any
incidents of ownership (including, without limitation, dividend and voting
rights) in the Common Shares underlying the Restricted Stock Units credited to
his or her account until such Common Shares have been delivered to the Grantee
in accordance with Section 4. The obligations of Holdings under this Agreement
will be merely that of an unfunded and unsecured promise of Holdings to deliver
Common Shares or cash as the case may be (and pay Dividend Equivalents as
defined in Section 7) in the future, and the rights of the Grantee will be no
greater than that of an unsecured general creditor. No assets of Holdings, the
Company, or any other subsidiary of Holdings will be held or set aside as
security for the obligations of the Holdings under this Agreement.
    
7.    Dividend Equivalents. Upon payment of a vested Restricted Stock Unit, the
Grantee shall be entitled to a cash payment equal to the aggregate cash
dividends declared and paid or payable with respect to one (1) Common Share for
each record date that occurs during the period beginning on the Date of Grant
and ending on the date the vested Restricted Stock Unit is paid or, in the case
of a separation from service pursuant to Section 2(b)(ii), the date of the
separation from service (the "Dividend Equivalent").¹ The Dividend Equivalents
shall be forfeited to the extent that the underlying Restricted Stock Unit is
forfeited and shall be paid to the Grantee, if at all, at the same time that the
related vested Restricted Stock Unit is paid to the Grantee in accordance with
Section 4.
¹ All Participants, other than Executive Officers, will be paid Dividend
Equivalents as declared.




--------------------------------------------------------------------------------




8.    Continuous Employment. For purposes of this Agreement, the continuous
employment of the Grantee with Holdings, the Company, or any other subsidiary of
Holdings shall not be deemed to have been interrupted, and the Grantee shall not
be deemed to have ceased to be an employee of Holdings, the Company, or any
other subsidiary of Holdings, by reason of the transfer of his or her employment
among Holdings, the Company or any other subsidiary of Holdings, or a leave of
absence approved by the Committee.
9.    No Employment Contract; Disclaimer. Nothing contained in this Agreement
shall confer upon the Grantee any right with respect to continuance of
employment by Holdings, the Company, or any other subsidiary of Holdings, nor
limit or affect in any manner the right of Holdings, the Company, and any other
subsidiary of Holdings to terminate the employment or adjust the compensation of
the Grantee, in each case with or without Cause. By acceptance of this
Agreement, the Grantee acknowledges and agrees that neither this Agreement nor
any other agreement awarded prior to the date hereof under any equity
compensation plan of the Company, Holdings or their subsidiaries has created or
shall create, or be deemed or construed to create or have created, (i) a
contractual, equitable, or other right to receive future grants of equity
awards, or other benefits in lieu of equity awards, or (ii) a fiduciary duty or
other comparable duty of trust or confidence owed to the Grantee (or any
successor, assign, affiliate or family member of the Grantee) by the Company,
Holdings and their affiliates and their respective officers, directors,
employees, agents or contractors.
10.    Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company,
Holdings or any other subsidiary of Holdings and shall not affect the amount of
any life insurance coverage available to any beneficiary under any life
insurance plan covering employees of the Company or any subsidiary of Holdings.
11.    Taxes and Withholding. The Grantee is responsible for any federal, state,
local or other taxes with respect to the Restricted Stock Units (including the
vesting of the Restricted Stock Units, the receipt of Common Shares or cash and
the receipt of Dividend Equivalents). Holdings does not guarantee any particular
tax treatment or results in connection with the grant or vesting of the
Restricted Stock Units, the delivery of Common Shares or cash or the payment of
Dividend Equivalents. To the extent Holdings, the Company or any other
subsidiary of Holdings is required to withhold any federal, state, local,
foreign or other taxes in connection with the delivery of Common Shares or cash
under this Agreement, the Grantee shall pay the tax or make provisions that are
satisfactory to Holdings, the Company or such subsidiary for the payment
thereof. The Grantee may elect (on a form provided by Holdings) for Holdings,
the Company, or any other subsidiary of Holdings (as applicable) to retain a
number of Common Shares otherwise deliverable hereunder (to the extent any cash
otherwise payable is insufficient) with a value equal to the required
withholding (based on the Market Value of the Common Shares on the date of
delivery) in order to satisfy the withholding obligation; provided that in no
event shall the value of the Common Shares together with any cash retained
exceed the minimum amount of taxes required to be withheld or such other amount
that will not result in a negative accounting impact. If Holdings, the Company
or any other subsidiary of Holdings is required to withhold any federal, state,
local or other taxes at any time other than upon delivery of Common Shares or
cash under this Agreement, then Holdings, the Company or the subsidiary of
Holdings (as applicable) shall have the right in its sole discretion to (a)
require the Grantee to pay or provide for payment of the required tax
withholding, or (b) deduct the required tax withholding from any amount of
salary, bonus, incentive compensation or other amounts otherwise payable in cash
to the Grantee (other than deferred compensation subject to Section 409A of the
Code). If Holdings, the Company or any subsidiary of Holdings is required to
withhold any federal, state, local or other taxes with respect to Dividend
Equivalents, then Holdings, the Company or other subsidiary of Holdings (as
applicable) shall have the right in its sole discretion to reduce the cash
payment related to the Dividend Equivalent by the applicable tax withholding.
12.    Compliance with Law. Holdings shall make reasonable efforts to comply
with all applicable federal and state securities laws and listing requirements
of the NASDAQ or any national securities exchange with respect to the Restricted
Stock Units; provided, however, notwithstanding any other provision of this
Agreement, the Restricted Stock Units shall not be delivered if the delivery
thereof would result in a violation of any such law or listing requirement.
13.    Amendments. Subject to the terms of the Plan, the Committee may modify
this Agreement upon written notice to the Grantee. Any amendment to the Plan
shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto. Notwithstanding the foregoing, and except as
provided pursuant to Section 2(c), no amendment of the Plan or this Agreement
shall adversely affect the rights of the Grantee under this Agreement regarding
vested Restricted Share Units under the Plan and this Agreement without the
Grantee's consent.
14.    Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.




--------------------------------------------------------------------------------




15.    Claw-Back Policy. If applicable² and notwithstanding any provision
contained herein to the contrary, this Agreement, the Restricted Stock Units and
any Common Shares that the Grantee may receive pursuant to this Agreement, are
subject to the Windstream Claw-Back Policy adopted in November 2009, and amended
in November 2012, and as adopted and assumed by Holdings effective August 30,
2013, or any successor policy, including any policy adopted or amended to comply
with the Dodd-Frank Wall Street Reform and Consumer Protection Act or the rules
of an applicable securities exchange (the "Policy"), and the Claw-Back Policy
Acknowledgement and Agreement that the Grantee signed in accordance with the
Policy (the "Claw-Back Agreement").
² This provision applies to Executive Officers.
16.    Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. This Agreement, the Policy, the Claw-Back Agreement and the Plan
contain the entire agreement and understanding of the parties with respect to
the subject matter contained in this Agreement, and supersede all prior written
or oral communications, representations and negotiations in respect thereto. In
the event of any inconsistency between the provisions of this Agreement and the
Plan, the Plan shall govern. Capitalized terms used herein without definition
shall have the meanings assigned to them in the Plan. The Compensation Committee
of the Board acting pursuant to the Plan, as constituted from time to time,
shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of the
Restricted Stock Units.
17.    Successors and Assigns. Without limiting Section 5, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Holdings and its affiliates.
18.    Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to the principles of conflict of laws thereof.
19.    Electronic Delivery. The Grantee hereby consents and agrees to electronic
delivery of any documents that Holdings may elect to deliver (including, but not
limited to, prospectuses, prospectus supplements, grant or award notifications
and agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other award made or
offered under the Plan. The Grantee understands that, unless earlier revoked by
the Grantee by giving written notice to the Secretary of Holdings, this consent
shall be effective for the duration of the Agreement. The Grantee also
understands that he or she shall have the right at any time to request that
Holdings deliver written copies of any and all materials referred to above at no
charge. The Grantee hereby consents to any and all procedures Holdings has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that Holdings may elect to deliver, and agrees
that his or her electronic signature is the same as, and shall have the same
force and effect as, his or her manual signature. The Grantee consents and
agrees that any such procedures and delivery may be effected by a third party
engaged by Holdings to provide administrative services related to the Plan.
20.    Definitions. Where used herein, the terms "Cause" and "Good Reason" shall
have the meanings given to such terms in the employment agreement or change in
control agreement in effect for the Grantee immediately prior to his termination
of employment.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Holdings has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has also executed this
Agreement, as of the Date of Grant.
WINDSTREAM HOLDINGS, INC.
 
 
By:
 
Name:
Tony Thomas
Title
President and CEO

The undersigned hereby acknowledges that a copy of the Plan, Plan Summary and
Prospectus, and Holdings' most recent Annual Report and Proxy Statement (the
"Prospectus Information") are available for viewing on the company intranet site
at windstream.com. The Grantee hereby consents to receiving this Prospectus
Information electronically, or, in the alternative, agrees to contact Susan
Carson at (501) 748-6462 to request a paper copy of the Prospectus Information
at no charge. The Grantee represents that he or she is familiar with the terms
and provisions of the Prospectus Information and hereby accepts the award of
Restricted Stock Units on the terms and conditions set forth herein and in the
Plan.
 
Grantee:
Date: February 9, 2016





--------------------------------------------------------------------------------




APPENDIX A
The Performance Goal with respect to the Grantee's Performance-Based Restricted
Stock Unit award is based upon Holdings' achievement of cumulative "Adjusted
Operating Free Cash Flow" (as defined below) for the three fiscal years in the
Performance Period (January 1, 2016 through December 31, 2018) in accordance
with the Performance Matrix set forth on Schedule 1. None of the Restricted
Stock Units shall be earned unless the Performance Goal is achieved at or above
the threshold level set forth in the Performance Matrix.
"Adjusted Operating Free Cash Flow" means operating income, before depreciation,
amortization and CS&L lease payment, minus cash interest expense, minus cash
income tax (federal and state) expense, plus investment income on retained
shares of Communications Sales & Leasing, all of which shall be calculated in
accordance with generally accepted accounting principles except that the
calculation of Adjusted Operating Free Cash flow shall exclude items of gain,
income, loss or expense (as applicable) that are determined by the 162(m)
Subcommittee, in its sole discretion, to be a ‘Special Item” as defined below.
Adjusted Operating Free Cash Flow is subject to adjustment by the Committee, to
exclude the effect of the following items (the "Special Items"): (i) changes in
accounting principles or corporate income tax laws that directly impact cash
taxes; (ii) extraordinary, unusual in nature or infrequent in occurrence; (iii)
results of operations from acquired or disposed properties or assets, such that
performance is determined on a pro forma basis, consistent with Holdings'
financial statements, notes to the financial statements or management's
discussion and analysis; (iv) pension expense or non-cash expense related to
equity compensation; (v) non-cash impairment charges; (vi) restructuring
charges; or (vii) merger and integration costs; provided that no adjustment
shall be made in determining an award payable to a "covered employee" (within
the meaning of Section 162(m) of the Code) that would cause the applicable award
to lose the otherwise available exemption under Section 162(m) of the Code.






